ORDER

PER CURIAM.
AND NOW, this 23rd day of March, 2010, it appearing that the Court of Common Pleas of Chester County erred in granting Respondents’ preliminary objections as to Petitioner’s intentional tort claims on the basis that Petitioner had failed adequately to allege willful misconduct, and it further appearing that the Commonwealth Court erred in affirming that determination, the Petition for Allowance of Appeal is GRANTED, the Order of the Commonwealth Court dated July 14, 2008 is VACATED, and the matter is REMANDED to the Court of Common Pleas of Chester County to reinstate Petitioner’s intentional tort claims.